 

Exhibit 10.2

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

 

PERSONAL AND CONFIDENTIAL

 

August 25, 2016

 

G-III Apparel Group, LTD.
512 Seventh Avenue
New York, New York 10018
Attention: Wayne Miller, Chief Operating Officer

 

Project Brand II
$350,000,000 Senior Secured Term Loan Facility
$650,000,000 ABL Facility
Commitment Letter and Fee Letter Joinder

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Commitment Letter, dated July 22, 2016
(together with the exhibits attached thereto, the “Commitment Letter”), among
Barclays Bank PLC (together with its affiliates, “Barclays”), JPMorgan Chase
Bank, N.A. (“JPMorgan” and, together with Barclays, the “Initial Commitment
Parties”) and G-III Apparel Group, LTD. (“G-III” or “you”) and (b) the Fee
Letter referred to therein (the “Fee Letter”).

 

This joinder agreement (this “Joinder Agreement”) constitutes the “customary
joinder documentation” contemplated by Section 1 of the Commitment Letter and
sets forth the agreement of you and the Initial Commitment Parties regarding the
joinder of Bank of America, N.A. (“BANA”), U.S. Bank National Association (“U.S.
Bank”), HSBC Bank USA, National Association (“HSBC Bank”), HSBC Securities (USA)
Inc. (“HSBC Securities”), Wells Fargo Bank, N.A. (“Wells Fargo Bank”), KeyBank
National Association (“KeyBank”) and Capital One, National Association (“Capital
One”, and together with BANA, U.S. Bank, HSBC Bank, HSBC Securities, Wells Fargo
Bank and KeyBank, the “Additional Commitment Parties” and, together with the
Initial Commitment Parties, the “Commitment Parties”) to the Commitment Letter
and the Fee Letter to act in the roles specified below and to provide a portion
of the commitments under the Commitment Letter and be entitled to a portion of
the fees under the Fee Letter. Each of BANA, U.S. Bank, HSBC Bank, HSBC
Securities, Wells Fargo Bank, KeyBank and Capital One shall constitute an
“Additional Commitment Party” under the Commitment Letter, and all references
therein and in the Fee Letter to “we” or “us” shall also constitute references
to all Commitment Parties (including the Additional Commitment Parties), and the
execution of this Joinder Agreement constitutes the appointment of Additional
Commitment Parties referred to in the Commitment Letter. Capitalized terms used
but not defined herein are used with the meanings assigned to them in the
Commitment Letter or Fee Letter, as applicable.

 

1.              Appointment. You hereby appoint BANA as a joint lead arranger
and joint bookrunner for the ABL Facility and BANA shall constitute an “ABL
Facility Arranger” under the Commitment Letter. Additionally, you hereby appoint
each of BANA, U.S. Bank, HSBC Securities, Wells Fargo Bank, KeyBank and Capital
One to act (and each of BANA, U.S. Bank, HSBC Securities, Wells Fargo Bank,
KeyBank and Capital One hereby agrees to act) as a co-syndication agent for the
Term Facility and the ABL

 

 

 

 

Facility.

 

Each of BANA, U.S. Bank, HSBC Bank, Wells Fargo Bank, KeyBank and Capital One is
pleased to commit to provide on a several, but not joint, basis (i) the
percentage of the entire principal amount of the Term Facility set forth
opposite such Additional Commitment Party’s name on Schedule 1 hereto (and to
provide the same percentage (as set forth on Schedule 1 hereto) of any increased
amounts to fund any original issue discount or upfront fees required to be
funded in connection with the exercise of “Market Flex Provisions” in the Fee
Letter) and (ii) the principal amount of the ABL Facility set forth opposite
such Additional Commitment Party’s name on Schedule 2 hereto, in each case,
subject to the terms and conditions set forth in the Commitment Letter. Each of
BANA, U.S. Bank, HSBC Bank, Wells Fargo Bank, KeyBank and Capital One shall
constitute an “Initial Lender,” an “Initial Term Lender” (in respect of its
commitment under the Term Facility) and an “Initial ABL Lender” (in respect of
its commitment under the ABL Facility) under the Commitment Letter and Fee
Letter. For the avoidance of doubt, the commitments of Barclays and JPMorgan
with respect to each Facility set forth in the Commitment Letter shall be
reduced by the amount of commitments of the Additional Commitment Parties in
respect of such Facility upon execution of this Joinder Agreement by each of the
parties hereto, such that, as of the date of this Joinder Agreement, (i) the
percentage of the entire principal amount of the Term Facility representing each
of Barclays’ and JPMorgan’s commitment in respect of the Term Facility is as set
forth on Schedule 1 hereto (it being understood and agreed that each of Barclays
and JPMorgan shall provide the same percentage (as set forth on Schedule 1
hereto) of any increased amounts to fund any original issue discount or upfront
fees required to be funded in connection with the exercise of “Market Flex
Provisions” in the Fee Letter) and (ii) the principal amount of each of
JPMorgan’s and Barclays’ commitment in respect of the ABL Facility is as set
forth on Schedule 2 hereto.

 

The parties hereto agree that, notwithstanding anything to the contrary in the
Commitment Letter or Fee Letter, (i) the last sentence of the first paragraph of
Section 2 of the Fee Letter is hereby amended and restated to read as follows:
“The ABL Commitment Fees will be payable 42% to JPMorgan, 28% to Barclays, 5% to
Bank of America, N.A., 5% to U.S. Bank National Association, 5% to HSBC Bank
USA, National Association, 5% to Wells Fargo Bank, N.A., 5% to KeyBank National
Association and 5% to Capital One, National Association”, (ii) the phrase “The
ABL Facility Arrangers holding (or whose affiliates hold) at least 50% in
aggregate principal amount of ABL Facility Commitments shall be entitled, at any
time prior to the Syndication Date of the ABL Facility, without your consent
(but after consultation with you) and so long as such ABL Facility Arrangers
reasonably determine” in Section 4 of the Fee Letter is hereby amended and
restated to read as follows: “JPMorgan, in its capacity as an ABL Facility
Arranger, shall be entitled, at any time prior to the Syndication Date of the
ABL Facility, without your consent (but after consultation with you) and so long
as JPMorgan, in its capacity as an ABL Facility Arranger, reasonably
determines”, (iii) a “Successful Syndication” of the ABL Facility shall be
deemed to have occurred when the Commitment Parties, collectively, hold not more
than $650.0 million of the ABL Commitments, (iv) the aggregate amount of the
Term Facility is hereby decreased to $350.0 million and the aggregate amount of
the ABL Facility is hereby increased to $650.0 million, and each reference in
the Commitment Letter and Fee Letter to the aggregate amount of each Facility is
hereby amended to reflect the applicable revised amount, (v) the proviso in the
penultimate sentence of Section 6 of the Commitment Letter is hereby amended to
add the following phrase as a new clause (iii) thereto (and to make any related
punctuation and grammatical changes as a result thereof): “(iii) Bank of
America, N.A. may, without notice to the Company, assign its rights and
obligations under this Commitment Letter to any registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date hereof”, (vi) the ABL Facility Term Sheet is hereby amended to amend
and restate the first sentence under the heading “Letter of Credit Sub-Facility”
to read as follows: “$100.0 million (the “LC Sublimit”) of the ABL Facility will
be available to the Borrowers for the purpose of issuing Letters of Credit, and
each Initial ABL Lender agrees to be an Issuing Lender (as

 

 2 

 

 

defined below) in a fronting capacity for an amount equal to the LC Sublimit
divided by the number of Initial ABL Lenders (such amount, the “Initial ABL
Lender LC Amount”); provided that each Initial ABL Lender shall, in its sole
discretion and subject to the LC Sublimit, be permitted to increase its Initial
ABL Lender LC Amount with the consent of the Company but without the consent of
any other party”, (vii) the ABL Facility Term Sheet is hereby amended to change
the reference to “$700.0 million” under the heading “Incremental Facilities”
therein to “$750.0 million”, (viii) the ABL Facility Term Sheet is hereby
amended to change the reference to “$150.0 million” under the heading
“Availability” therein to “$250.0 million”, (ix) the ABL Facility Term Sheet is
hereby amended to add the proviso “provided that at no time shall the Base Rate
or the Adjusted LIBOR Rate be less than zero” to the end of the sentence “There
shall be no LIBOR or ABR floors for the ABL Facility” under the heading
“Interest Rates” contained therein, (x) the ABL Facility Term Sheet is hereby
amended to change the references to “$52.5 million” in the definition of “Cash
Dominion Period” (under the heading “Cash Management and Cash Dominion”) to
$65.0 million, (xi) the ABL Facility Term Sheet is hereby amended to change the
references to “$60.0 million” in the second and third paragraphs under the
heading “Affirmative Covenants” to “$75.0 million”, (xii) the ABL Facility Term
Sheet is hereby amended to change the reference to “$62.5 million” in the
definition of “Payment Conditions” (under the heading “Payment Conditions”) to
“$77.5 million”, (xiii) the ABL Facility Term Sheet is hereby amended to change
the reference to “$90.0 million” in the definition of “Payment Conditions”
(under the heading “Payment Conditions”) to “$112.5 million”, (xiv) the ABL
Facility Term Sheet is hereby amended to change the reference to “$80.0 million”
in the definition of “Payment Conditions” (under the heading “Payment
Conditions”) to “$100.0 million”, (xv) the ABL Facility Term Sheet is hereby
amended to change the reference to “$42.5 million” under the heading “ABL
Financial Covenant” therein to “$52.5 million”, (xvi) the ABL Facility Term
Sheet is hereby amended to add the words “of 1.00:1.00” immediately after the
words “and (iv) calculated on a consolidated basis in accordance with GAAP)” in
the first sentence under the heading “ABL Financial Covenant” therein and (xvii)
paragraph 4 of Exhibit D of the Commitment Letter is hereby amended to insert
the phrase “, the Additional Commitment Parties” immediately after the phrase
“the Administrative Agents” appearing therein. For the avoidance of doubt, the
parties hereto acknowledge and agree that, for purposes of the Term Commitment
Fee and the ABL Commitment Fee payable pursuant to Section 1 and Section 2 of
the Fee Letter, respectively, the aggregate principal amount of the Term
Facility Commitments (as of the Acceptance Date) shall be $350,000,000 and the
aggregate principal amount of the ABL Facility Commitments (as of the Acceptance
Date) shall be $650,000,000.

 

The parties hereto acknowledge and agree that (i) the limitations set forth in
the last paragraph of Section 1 of the Commitment Letter relating to the
appointment of “Additional Commitment Parties” (as defined in the Commitment
Letter) shall not restrict the appointment of the Additional Commitment Parties
pursuant to this Joinder Agreement, (ii) notwithstanding the last sentence of
the last paragraph of Section 1 of the Commitment Letter, none of the Additional
Commitment Parties (nor any of their affiliates) shall constitute a Term
Facility Arranger or ABL Facility Arranger, other than BANA, in its capacity as
an ABL Facility Arranger, (iii) other than as contemplated in this Joinder
Agreement, no “Additional Commitment Parties” (as defined in the Commitment
Letter) may be appointed unless otherwise agreed to by you and the Arrangers and
(iv) as of the date of this Joinder Agreement, “Successful Syndication” of the
ABL Facility has been achieved.

 

2.              Agreement of Additional Commitment Parties to Be Bound; Titles;
Etc. Each Additional Commitment Party acknowledges receipt of a copy of the
Commitment Letter and the Fee Letter and agrees to be bound by the terms and
conditions, subject to all commitments and obligations, and entitled to all of
the rights and benefits (including, but not limited to, the titles, compensation
and indemnity provisions) of a “Commitment Party” under the Commitment Letter
and the Fee Letter (each, as amended by this Joinder Agreement). In addition,
BANA, in its capacity as an ABL Facility Arranger, agrees to be bound by the
terms and conditions, subject to all commitments and obligations, and entitled
to all of the rights and benefits (including, but not limited to, the titles,
compensation and indemnity provisions) of an “ABL

 

 3 

 

 

Facility Arranger” under the Commitment Letter and the Fee Letter (each, as
amended by this Joinder Agreement). Notwithstanding the foregoing, except as set
forth in the immediately preceding sentence, this paragraph will not apply to,
and no Additional Commitment Party will have any rights or benefits with respect
to, the provisions of the Commitment Letter or the Fee Letter applicable to the
Term Administrative Agent, the ABL Administrative Agent, any Term Facility
Arranger or any ABL Facility Arranger, in each case in its capacity as such.
References in the Commitment Letter and the Fee Letter to the “parties hereto”
and similar expressions include each Additional Commitment Party.

 

It is further understood that, other than as contemplated by the Commitment
Letter and the Fee Letter (each, as amended by this Joinder Agreement), and as
otherwise agreed to by you and the Arrangers, no other titles may be given, or
compensation paid, to lenders in respect of the Facilities. Each Additional
Commitment Party shall be entitled to share all or any portion of any fees
payable thereunder with any affiliate or any other Lender.

 

3.              Management of Syndication. The parties hereto acknowledge and
agree that the Arrangers (and not any Additional Commitment Party, other than
BANA, in its capacity as an ABL Facility Arranger) shall, subject to the terms
and conditions set forth in the Commitment Letter, manage all aspects of the
syndication.

 

4.              Miscellaneous. This Joinder Agreement, together with the
Commitment Letter and the Fee Letter, sets forth the entire understanding of the
parties with respect to the Facilities and supersede any prior written or oral
agreements among the parties hereto with respect to the Facilities. Each
reference in the Commitment Letter and the Fee Letter to the Commitment Letter
and the Fee Letter shall mean and be a reference to the Commitment Letter and
Fee Letter as supplemented, modified and amended hereby. Except as set forth in
this Joinder Agreement, the terms and conditions of each of the Commitment
Letter and the Fee Letter are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. The parties hereto agree
that this Joinder Agreement is subject to the assignment provisions of the
Commitment Letter, is intended to be solely for the benefit of the parties
hereto and is not intended to and does not confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto (and, to the
extent expressly provided in Section 5 of the Commitment Letter, the Indemnified
Persons). This Joinder Agreement and, after giving effect hereto, the Commitment
Letter (including the Term Sheets) and the Fee Letter, may not be amended or any
term or provision thereof waived or modified except by an instrument in writing
signed by each Commitment Party and you. This Joinder Agreement may be executed
in any number of counterparts, each of which shall be an original, and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by facsimile
or other electronic transmission will be as effective as delivery of a manually
executed counterpart hereof.

 

This Joinder Agreement will be governed by and construed in accordance with the
laws of the State of New York. Subject to Section 2 herein, this Joinder
Agreement and its contents are subject to the compensation, expense
reimbursement, indemnification, jurisdiction, venue, service of process, waiver
of jury trial, conflicting interests, absence of fiduciary duty and
confidentiality provisions of the Commitment Letter, which shall be incorporated
herein, mutatis mutandis, and apply hereto to the same extent as if more fully
set forth herein. Each of the parties hereto acknowledge and agree that the
commitments under the Commitment Letter (as amended by this Joinder Agreement)
and the agreements of the Commitment Parties to provide the services described
in the Commitment Letter (as amended by this Joinder Agreement) will
automatically (and without further action) terminate upon the Termination Date
unless the closing of the Facilities has been consummated on or before such date
on the terms and subject to the conditions set forth in the Commitment Letter
(as amended by this Joinder Agreement).

 

[Remainder of page intentionally left blank]

 

 4 

 

 

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

  Very truly yours,       Bank of America, N.A.         By: /s/ Adam Seiden  
Name: Adam Seiden   Title:   SVP

 

Signature Page to Joinder Agreement

 

 

 

 

  U.S. Bank National Association         By: /s/ Lynne Ciaccia   Name: Lynne
Ciaccia   Title: Authorized Officer

 

Signature Page to Joinder Agreement

 

 

 

 

  HSBC Bank USA, National association       By: /s/ Ashley Brenner   Name:
Ashley Brenner   Title: Vice President         HSBC Securities (USA) Inc.      
  By: /s/ Nancy M. Del Genio   Name: Nancy M. Del Genio   Title: Managing
Director

 

Signature Page to Joinder Agreement

 

 

 

 

  Wells Fargo Bank, N.A., as Initial Term Lender         By: /s/ Erica Manoff  
Name: Erica Manoff   Title: Vice President         Wells Fargo Bank, N.A., as
Initial ABL Lender         By: /s/ Sylvia Tran   Name: Sylvia Tran   Title: Vice
President

 

Signature Page to Joinder Agreement

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION         By: /s/ J.E. Fowler   Name: J.E. Fowler  
Title: Managing Director

 

Signature Page to Joinder Agreement

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION         By: /s/ Joe A. Sacchetti   Name: Joe
A. Sacchetti   Title: Director

 

Signature Page to Joinder Agreement

 

 

 

  

AGREED TO AND ACCEPTED as of   the date first above written:       G-III APPAREL
GROUP, LTD.         By: /s/ Neal S. Nackman   Name: Neal S. Nackman   Title:
Chief Financial Officer  

 

Signature Page to Joinder Agreement

 

 

 

 

BARCLAYS BANK PLC         By: /s/ Peter Toal   Name: Peter Toal   Title:
Managing Director  

 

Signature Page to Joinder Agreement

 

 

 

  

JPMORGAN CHASE BANK, N.A.         By: /s/ Paul O’Neill   Name: Paul O’Neill  
Title:   SVP  

 

Signature Page to Joinder Agreement

 

 

 

  

SCHEDULE 1

 

TERM FACILITY COMMITMENTS

 

Commitment Party  Percentage  Barclays Bank PLC   42% JPMorgan Chase Bank, N.A. 
 28% Bank of America, N.A.   5% U.S. Bank National Association   5% HSBC Bank
USA, National Association   5% Wells Fargo Bank, N.A.   5% KeyBank National
Association   5% Capital One, National Association   5% Total   100%

 

 

 

  

SCHEDULE 2

 

ABL FACILITY COMMITMENTS

 

Commitment Party  Commitment  JPMorgan Chase Bank, N.A.  $95,000,000  Barclays
Bank PLC  $95,000,000  Bank of America, N.A.  $95,000,000  U.S. Bank National
Association  $73,000,000  HSBC Bank USA, National Association  $73,000,000 
Wells Fargo Bank, N.A.  $73,000,000  KeyBank National Association  $73,000,000 
Capital One, National Association  $73,000,000  Total  $650,000,000 

 

 

 

 

